76 So.3d 414 (2011)
LOUISIANA HEALTHCARE CONNECTIONS, INC., et al.
v.
STATE of Louisiana, DEPARTMENT OF HEALTH AND HOSPITALS.
No. 2011-CC-2363.
Supreme Court of Louisiana.
November 2, 2011.

ORDER
Granted. Under the unique circumstances of this case, the trial court did not abuse its discretion in staying the effect of its judgment for forty-five days to permit relators to appeal. Accordingly, the judgment of the court of appeal is reversed and the judgment of the trial court is reinstated.
/s/ Jeffrey P. Victory
/s/ Justice, Louisiana Supreme Court
KNOLL, J., would deny.